Citation Nr: 0522580	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-31 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing is of record.  
Subsequent to the hearing, the RO granted entitlement to 
service connection for Meniere's Disease and assigned a 60 
percent rating, and granted a 100 percent total disability 
rating based on individual unemployability (TDIU).


FINDING OF FACT

Audiometric test results correspond to numeric designations 
no worse than Level V for the veteran's right ear and 
Level VIII for his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

At a hearing before the Board, the veteran testified that his 
hearing had become gradually worse over the years and that he 
had difficulty communicating with people.  He related that he 
suffered from Meniere's Disease and thought that it was all 
related.  

In a September 2003 audiologist's report, the pure tone 
threshold averages were noted to be 73 for the right ear and 
65 for the left ear.  Speech recognition was 76 percent for 
the right ear and 56 percent for the left ear.  Based on that 
evidence, the veteran had a designation of VI in the right 
ear, and a VII in the left ear resulting in a 30 percent 
rating, but no more.

The most recent VA audiometric examination, dated in February 
2004, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
80
95
105
LEFT
n/a
40
75
85
95

The average decibel loss was 80 for the right ear and 74 for 
the left ear.  Speech audiometry revealed that word 
recognition scores were unacceptable for rating purposes.  
For purposes of this decision, the Board will use the speech 
recognition scores from the September 2003 report.  The 
diagnosis was mild sloping to profound hearing loss, 
bilaterally.

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of V for his right ear and 
VIII for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a 30 percent disability 
evaluation, but no more, for the veteran's service-connected 
bilateral hearing loss is warranted.

Next, the Board has considered whether there are any 
exceptional patterns of hearing impairment under the 
provisions of § 4.86.  Specifically, when the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table 
VI or Table VIa is to be used, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).  

However, §  4.86(a) is not applicable in this case because, 
as noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the veteran does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a 30 percent 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2002, December 2003, December 2004, and February 
2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the August 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in May 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a VA examination was conducted in 
February 2004.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.

As a final procedural matter, the Board notes that the 
veteran has submitted argument and evidence, including a 
statement from a family friend, since the last SOC was 
issued.  However, the Board finds that the statements are 
duplicative of evidence already considered by the RO and the 
issue need not be remanded for a supplemental statement of 
the case.   


ORDER

A rating in excess of 30 percent for a bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


